 



EXHIBIT 10.01

VERITAS SOFTWARE CORPORATION

2003 STOCK INCENTIVE PLAN

AS AMENDED AND RESTATED EFFECTIVE MAY 13, 2004

ARTICLE ONE

GENERAL PROVISIONS

I.     PURPOSE OF THE PLAN

      This amended and restated 2003 Stock Incentive Plan is intended to promote
the interests of VERITAS Software Corporation, a Delaware corporation, by
providing eligible persons in the Corporation’s service with the opportunity to
acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Corporation as an incentive for them to remain in such service.

II.  STRUCTURE OF THE PLAN

      A. The Plan shall be divided into two separate equity incentive programs:



        1. the Discretionary Grant Program under which eligible persons may, at
the discretion of the Plan Administrator, be granted options to purchase shares
of Common Stock or stock appreciation rights tied to the value of such Common
Stock, and           2. the Stock Issuance Program under which eligible persons
may, at the discretion of the Plan Administrator, be issued shares of Common
Stock pursuant to restricted stock awards, restricted stock units or other share
right awards which vest upon the completion of a designated service period or
the attainment of pre-established performance milestones, or such shares of
Common Stock may be issued through direct purchase or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary).

      B. The provisions of Articles One and Four shall apply to all equity
programs under the Plan and shall govern the interests of all persons under the
Plan.

III.     ADMINISTRATION OF THE PLAN

      A. The Primary Committee shall have sole and exclusive authority to
administer the Discretionary Grant and Stock Issuance Programs with respect to
Section 16 Insiders. The Primary Committee shall also have full power and
authority to administer the Discretionary Grant and Stock Issuance Programs with
respect to all other persons eligible to participate in those programs. However,
the Board may, in its sole discretion, appoint a Secondary Committee to exercise
separate but concurrent jurisdiction with the Primary Committee in the
administration of the Discretionary Grant and Stock Issuance Programs with
respect to one or more groups of persons eligible to participate in those
programs other than Section 16 Insiders. The Board may also, in its sole
discretion, retain the power to administer those programs with respect to all
persons other than Section 16 Insiders.

      B. Members of the Primary Committee or any Secondary Committee shall serve
for such period of time as the Board may determine and may be removed by the
Board at any time. The Board may also at any time terminate the functions of any
Secondary Committee and reassume all powers and authority previously delegated
to such committee.

      C. Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Discretionary Grant and Stock
Issuance Programs and to make such determinations under, and issue such
interpretations of, the provisions of those programs and any outstanding
options, stock appreciation rights, stock issuances or other stock-based awards
thereunder as it

B-1



--------------------------------------------------------------------------------



 



may deem necessary or advisable. Decisions of the Plan Administrator within the
scope of its administrative functions under the Plan shall be final and binding
on all parties who have an interest in the Discretionary Grant and Stock
Issuance Programs under its jurisdiction or any stock option, stock appreciation
right, stock issuance or other stock-based award thereunder.

      D. Subject to the express limitations of the Plan, the Plan Administrator
shall, within the scope of its administrative authority under the Plan, have
full power and authority to structure or otherwise modify any awards made under
the Discretionary Grant and Stock Issuance Programs to persons residing in
foreign jurisdictions or held by any such persons so as to comply with the
applicable laws and regulations of the jurisdictions in which those awards are
made or outstanding.

      E. Service on the Primary Committee or the Secondary Committee shall
constitute service as a Board member, and members of each such committee shall
accordingly be entitled to full indemnification and reimbursement as Board
members for their service on such committee. No member of the Primary Committee
or the Secondary Committee shall be liable for any act or omission made in good
faith with respect to the Plan or any stock option, stock appreciation right,
stock issuance or other stock-based award made or granted under the Plan.

IV.     ELIGIBILITY

      A. The persons eligible to participate in the Discretionary Grant and
Stock Issuance Programs are as follows:



        (i) Employees, and           (ii) consultants and other independent
advisors who provide services to the Corporation (or any Parent or Subsidiary).

      B. Non-employee Board members shall not be eligible to participate in
either the Discretionary Grant or Stock Issuance Program.

      C. Each Plan Administrator shall, within the scope of its administrative
jurisdiction under the Plan, have full authority to determine, (i) with respect
to the grant of stock options or stock appreciation rights under the
Discretionary Grant Program, which eligible persons are to receive such grants,
the time or times when those grants are to be made, the number of shares to be
covered by each such grant, the status of a granted option as either an
Incentive Option or a Non-Statutory Option, the time or times when each option
or stock appreciation right is to become exercisable, the vesting schedule (if
any) applicable to the grant and the maximum term for which the grant is to
remain outstanding and (ii) with respect to stock issuances or other stock-based
awards under the Stock Issuance Program, which eligible persons are to receive
such issuances or awards, the time or times when the issuances or awards are to
be made, the number of shares subject to each such issuance or award, the
vesting schedule (if any) applicable to the shares subject to such issuance or
award and the consideration for such shares.

      D. The Plan Administrator shall have the absolute discretion either to
grant options or stock appreciation rights in accordance with the Discretionary
Grant Program or to effect stock issuances or other stock-based awards in
accordance with the Stock Issuance Program.

V.     STOCK SUBJECT TO THE PLAN

      A. The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. The number of shares of Common Stock reserved
for issuance over the term of the Plan shall not exceed thirty-two million
(32,000,000) shares. Such reserve includes an increase of eighteen million
(18,000,000) shares authorized by the Board on May 13, 2004, subject to
stockholder approval at the 2004 Annual Meeting, and shall be in addition to the
shares of Common Stock reserved for issuance under the Corporation’s 1993 Equity
Incentive Plan. Accordingly, issuances under the 1993 Equity Incentive Plan
shall not reduce the number of shares of Common Stock reserved for issuance
under this Plan, nor shall issuances under this Plan reduce the number

B-2



--------------------------------------------------------------------------------



 



of shares of Common Stock available for issuance under the 1993 Equity Incentive
Plan. However, no new option grants shall be made under the 1993 Equity
Incentive Plan after May 13, 2003, the date this Plan was originally approved by
the Corporation’s stockholders.

      B. No more than thirty-three percent (33%) of the total number of shares
of Common Stock from time to time authorized for issuance under the Plan shall
be issued pursuant to the Stock Issuance Program.

      C. No one person participating in the Plan may receive stock options,
stand-alone stock appreciation rights, direct stock issuances (whether vested or
unvested) and other stock-based awards (whether in the form of restricted stock
units or other share right awards) for more than 3,000,000 shares of Common
Stock in the aggregate per calendar year, provided, however, that the aggregate
number of shares of Common Stock issuable under stock options, stand-alone stock
appreciation rights, direct stock issuances (whether vested or unvested) and
other stock-based awards (whether in the form of restricted stock units or other
share right awards) received during any calendar year by all persons
participating in the Plan shall not exceed the aggregate number of shares
reserved for issuance under the Plan as specified in Section V.A of this Article
One.

      D. Shares of Common Stock subject to outstanding options or other awards
made under the Plan shall be available for subsequent issuance under the Plan to
the extent those options or awards expire, terminate or are cancelled for any
reason prior to the issuance of the shares of Common Stock subject to those
options or awards. Unvested shares issued under the Plan and subsequently
repurchased by the Corporation, at a price per share not greater than the
original issue price paid per share, pursuant to the Corporation’s repurchase
rights under the Plan shall be added back to the number of shares of Common
Stock reserved for issuance under the Plan and shall accordingly be available
for subsequent reissuance under the Plan. Should the exercise price of an option
under the Plan be paid with shares of Common Stock, then the authorized reserve
of Common Stock under the Plan shall be reduced only by the net number of shares
issued under the exercised stock option. Should shares of Common Stock otherwise
issuable under the Plan be withheld by the Corporation in satisfaction of the
withholding taxes incurred in connection with the exercise of an option or stock
appreciation right or the issuance of fully-vested shares under the Stock
Issuance Program, then the number of shares of Common Stock available for
issuance under the Plan shall be reduced only by the net number of shares issued
under the exercised stock option or stock appreciation right or the net number
of fully-vested shares issued under the Stock Issuance Program. Such withholding
shall in effect be treated under the Plan as a cash bonus, payable directly to
the applicable taxing authorities on behalf of the individual concerned, in an
amount equal to the Fair Market Value of the withheld shares, and shall not be
treated as an issuance and immediate repurchase of those shares.

      E. If any change is made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made by
the Plan Administrator to (i) the maximum number and/or class of securities
issuable under the Plan, (ii) the maximum number and/or class of securities for
which any one person may be granted stock options, stand-alone stock
appreciation rights, direct stock issuances and other stock-based awards under
the Plan per calendar year, (iii) the number and/or class of securities and the
exercise or base price per share in effect under each outstanding stock option
or stock appreciation right under the Plan and (iv) the number and/or class of
securities subject to each outstanding restricted stock unit or other
stock-based award under the Plan and the issue price (if any) payable per share.
Such adjustments to the outstanding options, stock appreciation rights or other
stock-based awards are to be effected in a manner which shall preclude the
enlargement or dilution of rights and benefits under those options, stock
appreciation rights or other stock-based awards The adjustments determined by
the Plan Administrator shall be final, binding and conclusive.

ARTICLE TWO

DISCRETIONARY GRANT PROGRAM

I.     OPTION TERMS

      Each option shall be evidenced by one or more documents in the form
approved by the Plan Administrator; provided, however, that each such document
shall comply with the terms specified below. Each

B-3



--------------------------------------------------------------------------------



 



document evidencing an Incentive Option shall, in addition, be subject to the
provisions of the Plan applicable to such options.

      A. Exercise Price.



        1. The exercise price per share shall be fixed by the Plan Administrator
but shall not be less than one hundred percent (100%) of the Fair Market Value
per share of Common Stock on the option grant date.           2. The exercise
price shall become immediately due upon exercise of the option and shall be
payable in one or more of the forms specified below:



        (i) cash or check made payable to the Corporation,           (ii) shares
of Common Stock held for the requisite period necessary to avoid a charge to the
Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date, or           (iii) to the extent the option
is exercised for vested shares, through a special sale and remittance procedure
pursuant to which the Optionee shall concurrently provide irrevocable
instructions to (a) a brokerage firm (reasonably satisfactory to the Corporation
for purposes of administering such procedure in compliance with the
Corporation’s pre-notification/pre clearance policies) to effect the immediate
sale of the purchased shares and remit to the Corporation, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares plus all applicable
income and employment taxes required to be withheld by the Corporation by reason
of such exercise and (b) the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm in order to complete the sale.

      Except to the extent such sale and remittance procedure is utilized,
payment of the exercise price for the purchased shares must be made on the
Exercise Date.

      B. Exercise and Term of Options. Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of seven (7) years
measured from the option grant date.

      C. Effect of Termination of Service.



        1. The following provisions shall govern the exercise of any options
held by the Optionee at the time of cessation of Service or death:



        (i) Any option outstanding at the time of the Optionee’s cessation of
Service for any reason shall remain exercisable for such period of time
thereafter as shall be determined by the Plan Administrator and set forth in the
documents evidencing the option, but no such option shall be exercisable after
the expiration of the option term.           (ii) Any option held by the
Optionee at the time of death and exercisable in whole or in part at that time
may be subsequently exercised by the personal representative of the Optionee’s
estate or by the person or persons to whom the option is transferred pursuant to
the Optionee’s will or the laws of inheritance or by the Optionee’s designated
beneficiary or beneficiaries of that option.           (iii) Should the
Optionee’s Service be terminated for Misconduct or should the Optionee otherwise
engage in Misconduct while holding one or more outstanding options under this
Article Two, then all those options shall terminate immediately and cease to be
outstanding.           (iv) During the applicable post-Service exercise period,
the option may not be exercised in the aggregate for more than the number of
vested shares for which the option is at that time exercisable. No additional
shares shall vest under the option following the Optionee’s cessation of
Service, except to the extent (if any) specifically authorized by the Plan
Administrator in its sole discretion pursuant to an express written agreement
with Optionee. Upon the expiration of the applicable exercise period

B-4



--------------------------------------------------------------------------------



 



  or (if earlier) upon the expiration of the option term, the option shall
terminate and cease to be outstanding for any shares for which the option has
not been exercised.



        2. The Plan Administrator shall have complete discretion, exercisable
either at the time an option is granted or at any time while that option remains
outstanding, to:



        (i) extend the period of time for which the option is to remain
exercisable following the Optionee’s cessation of Service from the limited
exercise period otherwise in effect for that option to such greater period of
time as the Plan Administrator shall deem appropriate, but in no event beyond
the expiration date of the option term,           (ii) include an automatic
extension provision whereby the specified post-Service exercise period in effect
for any option granted under this Article Two shall automatically be extended by
an additional period of time equal in duration to any interval within the
specified post-Service exercise period during which the exercise of that option
or the immediate sale of the shares acquired under such option could not be
effected in compliance with applicable federal and state securities laws, but in
no event shall such an extension result in the continuation of such option
beyond the expiration date of the term of that option, and/or          
(iii) permit the option to be exercised, during the applicable post-Service
exercise period, not as to the number of vested shares of Common Stock for which
such option is exercisable at the time of the Optionee’s cessation of Service
but also with respect to one or more additional installments in which the
Optionee would have vested had the Optionee continued in Service.

      D. Stockholder Rights. The holder of an option shall have no stockholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become a holder of record
of the purchased shares.

      E. Repurchase Rights. The Plan Administrator shall have the discretion to
grant options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while any of the shares purchased under those options
remain unvested, then the Corporation shall have the right to repurchase any or
all of those unvested shares at a price per share equal to the lower of (i) the
exercise price paid per share or (ii) the Fair Market Value per share of Common
Stock at the time of the Optionee’s cessation of Service. The terms upon which
such repurchase right shall be exercisable (including the period and procedure
for exercise and the appropriate vesting schedule for the purchased shares)
shall be established by the Plan Administrator and set forth in the document
evidencing such repurchase right.

      F. Limited Transferability of Options. During the lifetime of the
Optionee, Incentive Options shall be exercisable only by the Optionee and shall
not be assignable or transferable other than by will or the laws of inheritance
following the Optionee’s death. Non-Statutory Options shall be subject to the
same transfer restriction as for Incentive Options, except that the Plan
Administrator may structure one or more Non-Statutory Options under the
Discretionary Grant Program so that each such option may be assigned in whole or
in part during the Optionee’s lifetime to one or more Family Members of the
Optionee or to a trust established exclusively for the Optionee and/or one or
more such Family Members, to the extent such assignment is in connection with
the Optionee’s estate plan or pursuant to a domestic relations order. The
assigned portion may only be exercised by the person or persons who acquire a
proprietary interest in the option pursuant to the assignment. The terms
applicable to the assigned portion shall be the same as those in effect for the
option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Plan Administrator may deem appropriate.
Notwithstanding the foregoing, the Optionee may also designate one or more
persons as the beneficiary or beneficiaries of his or her outstanding options
under this Article Two, and the options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding those options. Such beneficiary or
beneficiaries shall take the transferred options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred option,
including (without limitation) the limited time period during which the option
may be exercised following the Optionee’s death.

B-5



--------------------------------------------------------------------------------



 



II.     INCENTIVE OPTIONS

      The terms specified below shall be applicable to all Incentive Options.
Except as modified by the provisions of this Section II, all the provisions of
Articles One, Two and Seven shall be applicable to Incentive Options. Options
which are specifically designated as Non-Statutory Options when issued under the
Plan shall not be subject to the terms of this Section II.

      A. Eligibility. Incentive Options may only be granted to Employees.

      B. Dollar Limitation. The aggregate Fair Market Value of the shares of
Common Stock (determined as of the respective date or dates of grant) for which
one or more options granted to any Employee under the Plan (or any other option
plan of the Corporation or any Parent or Subsidiary) may for the first time
become exercisable as Incentive Options during any one calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two (2) or more such options which become exercisable for the
first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

      C. 10% Stockholder. If any Employee to whom an Incentive Option is granted
is a 10% Stockholder, then the exercise price per share shall not be less than
one hundred ten percent (110%) of the Fair Market Value per share of Common
Stock on the option grant date, and the option term shall not exceed five
(5) years measured from the option grant date.

III.     STOCK APPRECIATION RIGHTS

      A. Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant stock appreciation rights in
accordance with this Section III to selected Optionees or other individuals
eligible to receive option grants under the Discretionary Grant Program.

      B. Types. Three types of stock appreciation rights shall be authorized for
issuance under this Section III: (i) tandem stock appreciation rights (“Tandem
Rights”), (ii) stand-alone stock appreciation rights (“Stand-alone Rights”) and
(iii) limited stock appreciation rights (“Limited Rights”).

      C. Tandem Rights. The following terms and conditions shall govern the
grant and exercise of Tandem Rights.



        1. One or more Optionees may be granted a Tandem Right, exercisable upon
such terms and conditions as the Plan Administrator may establish, to elect
between the exercise of the underlying stock option for shares of Common Stock
or the surrender of that option in exchange for a distribution from the
Corporation in an amount equal to the excess of (i) the Fair Market Value (on
the option surrender date) of the number of shares in which the Optionee is at
the time vested under the surrendered option (or surrendered portion thereof)
over (ii) the aggregate exercise price payable for such vested shares. To the
extent an option is surrendered as to one or more shares of Common Stock subject
thereto pursuant to the exercise of the Tandem Right, the option shall be
cancelled with respect to those shares and shall no longer be exercisable for
those shares.           2. No such option surrender shall be effective unless it
is approved by the Plan Administrator, either at the time of the actual option
surrender or at any earlier time. If the surrender is so approved, then the
distribution to which the Optionee shall accordingly become entitled under this
Section III may be made in shares of Common Stock valued at Fair Market Value on
the option surrender date, in cash, or partly in shares and partly in cash, as
the Plan Administrator shall in its sole discretion deem appropriate.          
3. If the surrender of an option is not approved by the Plan Administrator, then
the Optionee shall retain whatever rights the Optionee had under the surrendered
option (or surrendered portion thereof) on the option surrender date and may
exercise such rights at any time prior to the later of (i) five (5) business
days after the receipt of the rejection notice or (ii) the last day on which the
option is otherwise exercisable in accordance with the terms of the instrument
evidencing such option, but in no event may such rights be exercised more than
seven (7) years after the date of the option grant.

B-6



--------------------------------------------------------------------------------



 



      D. Stand-Alone Rights. The following terms and conditions shall govern the
grant and exercise of Stand-alone Rights under this Article Two:



        1. One or more individuals eligible to participate in the Discretionary
Grant Program may be granted a Stand-alone Right not tied to any underlying
option under this Discretionary Grant Program. The Stand-alone Right shall
relate to a specified number of shares of Common Stock and shall be exercisable
upon such terms and conditions as the Plan Administrator may establish. In no
event, however, may the Stand-alone Right have a maximum term in excess of seven
(7) years measured from the grant date. Upon exercise of the Stand-alone Right,
the holder shall be entitled to receive a distribution from the Corporation in
an amount equal to the excess of (i) the aggregate Fair Market Value (on the
exercise date) of the shares of Common Stock underlying the exercised right over
(ii) the aggregate base price in effect for those shares.           2. The
number of shares of Common Stock underlying each Stand-alone Right and the base
price in effect for those shares shall be determined by the Plan Administrator
in its sole discretion at the time the Stand-alone Right is granted. In no
event, however, may the base price per share be less than the Fair Market Value
per underlying share of Common Stock on the grant date. In the event outstanding
Stand-alone Rights are to be assumed in connection with a Change in Control
transaction or otherwise continued in effect, the shares of Common Stock
underlying each such Stand-alone Right shall be adjusted immediately after such
Change in Control so as to apply to the number and class of securities into
which those shares of Common Stock would have been converted in consummation of
such Change in Control had those shares actually been outstanding at that time.
Appropriate adjustments to reflect such Change in Control shall also be made to
the base price per share in effect under each outstanding Stand-alone Right,
provided the aggregate base price shall remain the same. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption or continuation
of the outstanding Stand-alone Rights under the Discretionary Grant Program,
substitute, for the securities underlying those assumed rights, one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in the Change in Control
transaction.           3. Stand-alone Rights shall be subject to the same
transferability restrictions applicable to Non-Statutory Options and may not be
transferred during the holder’s lifetime, except to one or more Family Members
of the holder or to a trust established for the holder and/or one or more such
Family Members or pursuant to a domestic relations order covering the
Stand-alone Right as marital property. In addition, one or more beneficiaries
may be designated for an outstanding Stand-alone Right in accordance with
substantially the same terms and provisions as set forth in Section I.F of this
Article Two.           4. The distribution with respect to an exercised
Stand-alone Right may be made in shares of Common Stock valued at Fair Market
Value on the exercise date, in cash, or partly in shares and partly in cash, as
the Plan Administrator shall in its sole discretion deem appropriate.          
5. The holder of a Stand-alone Right shall have no stockholder rights with
respect to the shares subject to the Stand-alone Right unless and until such
person shall have exercised the Stand-alone Right and become a holder of record
of the shares of Common Stock issued upon the exercise of such Stand-alone
Right.

      E. Limited Rights. The following terms and conditions shall govern the
grant and exercise of Limited Rights under this Article Two:



        1. One or more Section 16 Insiders may, in the Plan Administrator’s sole
discretion, be granted Limited Rights with respect to their outstanding options
under this Article Two.           2. Upon the occurrence of a Hostile
Tender-Offer, the Section 16 Insider shall have the unconditional right
(exercisable for a thirty (30)-day period following such Hostile Tender-Offer)
to surrender each option with such a Limited Right to the Corporation. The
Section 16 Insider shall in return be entitled to a cash distribution from the
Corporation in an amount equal to the excess of (i) the Tender-

B-7



--------------------------------------------------------------------------------



 



  Offer Price of the number of shares in which the Optionee is at the time
vested under the surrendered option (or surrendered portion thereof) over
(ii) the aggregate exercise price payable for those vested shares. Such cash
distribution shall be made within five (5) days following the option surrender
date.           3. The Plan Administrator shall pre-approve, at the time such
Limited Right is granted, the subsequent exercise of that right in accordance
with the terms of the grant and the provisions of this Section III. No
additional approval of the Plan Administrator or the Board shall be required at
the time of the actual option surrender and cash distribution. Any unsurrendered
portion of the option shall continue to remain outstanding and become
exercisable in accordance with the terms of the instrument evidencing such
grant.

      F. Post-Service Exercise. The provisions governing the exercise of Tandem,
Stand-alone and Limited Stock Appreciation Rights following the cessation of the
recipient’s Service shall be substantially the same as those set forth in
Section I.C of this Article Two for the options granted under the Discretionary
Grant Program, and the Plan Administrator’s discretionary authority under
Section I.C.2 of this Article Two shall also extend to any outstanding Tandem,
Stand-alone or Limited Stock Appreciation Rights.

      G. Net Counting. Upon the exercise of any Tandem, Stand-alone or Limited
Right under this Section III, the share reserve under Section V of Article One
shall be reduced by the net number of shares actually issued by the Corporation
upon such exercise, and not by the gross number of shares as to which such
Tandem, Stand-alone or Limited Right is exercised.

IV.     CHANGE IN CONTROL/ HOSTILE TAKE-OVER

      A. In the event of a Change in Control, each outstanding option or stock
appreciation right under the Discretionary Grant Program shall automatically
accelerate so that each such option or stock appreciation right shall,
immediately prior to the effective date of that Change in Control, become
exercisable as to all the shares of Common Stock at the time subject to such
option or stock appreciation right and may be exercised as to any or all of
those shares as fully vested shares of Common Stock. However, an outstanding
option or stock appreciation right shall not become exercisable on such an
accelerated basis if and to the extent: (i) such option or stock appreciation
right is to be assumed by the successor corporation (or parent thereof) or is
otherwise to continue in full force and effect pursuant to the terms of the
Change in Control transaction or (ii) such option or stock appreciation right is
to be replaced with a cash incentive program of the successor corporation which
preserves the spread existing at the time of the Change in Control on any shares
as to which the option or stock appreciation right is not otherwise at that time
exercisable and provides for subsequent payout of that spread in accordance with
the same exercise/vesting schedule applicable to those shares or (iii) the
acceleration of such option or stock appreciation right is subject to other
limitations imposed by the Plan Administrator at the time of the grant.

      B. All outstanding repurchase rights under the Discretionary Grant Program
shall automatically terminate, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, in the event of a Change in
Control, except to the extent: (i) those repurchase rights are to be assigned to
the successor corporation (or parent thereof) or are otherwise to continue in
full force and effect pursuant to the terms of the Change in Control transaction
or (ii) such accelerated vesting is precluded by other limitations imposed by
the Plan Administrator at the time the repurchase right is issued.

      C. Immediately following the consummation of the Change in Control, all
outstanding options or stock appreciation rights under the Discretionary Grant
Program shall terminate and cease to be outstanding, except to the extent
assumed by the successor corporation (or parent thereof) or otherwise continued
in full force and effect pursuant to the terms of the Change in Control
transaction.

      D. Each option which is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities which
would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. Appropriate adjustments to reflect such Change in Control shall also be
made to (i) the exercise price payable per share under each

B-8



--------------------------------------------------------------------------------



 



outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same, (ii) the maximum number and/or class of
securities available for issuance over the remaining term of the Plan and
(iii) the maximum number and/or class of securities for which any one person may
be granted stock options, stand-alone stock appreciation rights, direct stock
issuances and other stock-based awards under the Plan per calendar year. To the
extent the actual holders of the Corporation’s outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control, the successor corporation may, in connection with the assumption or
continuation of the outstanding options under the Discretionary Grant Program,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Common Stock in such
Change in Control transaction.

      E. The Plan Administrator shall have the discretionary authority to
structure one or more outstanding options or stock appreciation rights under the
Discretionary Grant Program so that those options or stock appreciation rights
shall, immediately prior to the effective date of a Change in Control, vest and
become exercisable as to all the shares of Common Stock at the time subject to
those options or stock appreciation rights and may be exercised as to any or all
of those shares as fully vested shares of Common Stock, whether or not those
options or stock appreciation rights are to be assumed in the Change in Control
transaction or otherwise continued in effect. In addition, the Plan
Administrator shall have the discretionary authority to structure one or more of
the Corporation’s repurchase rights under the Discretionary Grant Program so
that those rights shall immediately terminate upon the consummation of the
Change in Control transaction, and the shares subject to those terminated rights
shall thereupon vest in full.

      F. The Plan Administrator shall have full power and authority to structure
one or more outstanding options or stock appreciation rights under the
Discretionary Grant Program so that those options or stock appreciation rights
shall vest and become exercisable as to all the shares of Common Stock at the
time subject to those options or stock appreciation rights in the event the
Optionee’s Service is subsequently terminated by reason of an Involuntary
Termination within a designated period (not to exceed eighteen (18) months)
following the effective date of any Change in Control transaction in which those
options or stock appreciation rights do not otherwise vest on an accelerated
basis. In addition, the Plan Administrator may structure one or more of the
Corporation’s repurchase rights so that those rights shall immediately terminate
with respect to any shares held by the Optionee at the time of such Involuntary
Termination, and the shares subject to those terminated repurchase rights shall
accordingly vest in full at that time.

      G. The Plan Administrator shall have the discretionary authority to
structure one or more outstanding options or stock appreciation rights under the
Discretionary Grant Program so that those options or stock appreciation rights
shall, immediately prior to the effective date of a Hostile Take-Over, vest and
become exercisable as to all the shares of Common Stock at the time subject to
those options or stock appreciation rights and may be exercised as to any or all
of those shares as fully vested shares of Common Stock. In addition, the Plan
Administrator shall have the discretionary authority to structure one or more of
the Corporation’s repurchase rights under the Discretionary Grant Program so
that those rights shall terminate automatically upon the consummation of such
Hostile Take-Over, and the shares subject to those terminated rights shall
thereupon vest in full. Alternatively, the Plan Administrator may condition the
automatic acceleration of one or more outstanding options or stock appreciation
rights under the Discretionary Grant Program and the termination of one or more
of the Corporation’s outstanding repurchase rights under such program upon the
subsequent termination of the Optionee’s Service by reason of an Involuntary
Termination within a designated period (not to exceed eighteen (18) months)
following the effective date of such Hostile Take-Over.

      H. The portion of any Incentive Option accelerated in connection with a
Change in Control or Hostile Take-Over shall remain exercisable as an Incentive
Option only to the extent the applicable One Hundred Thousand Dollar ($100,000)
limitation is not exceeded. To the extent such dollar limitation is exceeded,
the accelerated portion of such option shall be exercisable as a Non-Statutory
Option under the Federal tax laws.

      I. The outstanding options and stock appreciation rights shall in no way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

B-9



--------------------------------------------------------------------------------



 



V.     PROHIBITION ON REPRICING

      The Plan Administrator shall not (i) implement any cancellation/regrant
program pursuant to which outstanding options or stock appreciation rights under
the Plan are cancelled and new options or stock appreciation rights are granted
in replacement with a lower exercise price per share, (ii) cancel outstanding
options or stock appreciation rights under the Plan with exercise prices per
share in excess of the then current Fair Market Value per share of Common Stock
for consideration payable in equity securities of the Corporation or
(iii) otherwise directly reduce the exercise price in effect for outstanding
options or stock appreciation rights under the Plan, without in each such
instance obtaining stockholder approval.

ARTICLE THREE

STOCK ISSUANCE PROGRAM

I.     STOCK ISSUANCE TERMS

      Shares of Common Stock may be issued under the Stock Issuance Program
through direct and immediate issuances without any intervening option grants.
Each stock issuance under the program shall be evidenced by a Stock Issuance
Agreement which complies with the terms specified below. Shares of Common Stock
may also be issued under the Stock Issuance Program pursuant to share right
awards or restricted stock units which entitle the recipients to receive the
shares of Common Stock subject to those awards or units upon the attainment of
designated performance goals or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those awards or units.



  A. Issue Price.



        1. The price per share at which shares of Common Stock may be issued
under the Stock Issuance Program shall be fixed by the Plan Administrator.    
      2. Shares of Common Stock may be issued under the Stock Issuance Program
for any of the following items of consideration which the Plan Administrator may
deem appropriate in each individual instance:



  (i) cash or check made payable to the Corporation,     (ii) past services
rendered to the Corporation (or any Parent or Subsidiary) or     (iii) any other
valid consideration under the Delaware General Corporation Law.



  B. Vesting Provisions.



        1. Shares of Common Stock issued under the Stock Issuance Program may,
in the discretion of the Plan Administrator, be fully and immediately vested
upon issuance or may vest in one or more installments over the Participant’s
period of Service or upon the attainment of specified performance objectives.
The elements of the vesting schedule applicable to any unvested shares of Common
Stock issued under the Stock Issuance Program shall be determined by the Plan
Administrator and incorporated into the Stock Issuance Agreement. Shares of
Common Stock may also be issued under the Stock Issuance Program pursuant to
share right awards or restricted stock units which entitle the recipients to
receive the shares of Common Stock subject to those awards or units upon the
attainment of designated performance goals or the satisfaction of specified
Service requirements or upon the expiration of a designated time period
following the vesting of those awards or units, including (without limitation) a
deferred distribution date following the termination of the Participant’s
Service.           2. The Plan Administrator shall also have the discretionary
authority to structure one or more stock issuances or restricted stock unit or
share right awards so that the shares of Common Stock subject to those issuances
or awards shall vest (or vest and become issuable) upon the achievement of
certain pre-established corporate performance goals based on one or more of the
following criteria: (1) return on total stockholder equity; (2) earnings per
share of Common Stock; (3) net income (before or after taxes); (4) earnings
before interest, taxes, depreciation and amortization; (5) sales or revenue
targets;

B-10



--------------------------------------------------------------------------------



 



  (6) return on assets, capital or investment; (7) market share; (8) cost
reduction goals; (9) budget comparisons; (10) measures of customer satisfaction;
(11) any combination of, or a specified increase in, any of the foregoing;
(12) implementation or completion of projects or processes strategic or critical
to the Corporation’s business operations; and (13) the formation of joint
ventures, research or development collaborations, or the completion of other
corporate transactions intended to enhance the Corporation’s revenue or
profitability or expand its customer base. In addition, any of the foregoing
listed performance goals may be based upon the attainment of specified levels of
the Corporation’s performance under one or more of the measures described above
relative to the performance of other entities and may also be based on the
performance of any of the Corporation’s business units or divisions or any
Parent or Subsidiary. Performance goals may include a minimum threshold level of
performance below which no award will be earned, levels of performance at which
specified portions of an award will be earned and a maximum level of performance
at which an award will be fully earned. The Plan Administrator shall have
complete discretion, in setting any performance targets based on revenue,
income, earnings or similar financial measures, to exclude any item or items
deemed by the Plan Administrator to be extraordinary or unusual in nature and
not incurred or realized in the ordinary course of business, whether or not
those items would otherwise be deemed extraordinary in accordance with the
standards established by Opinion No. 30 of the Accounting Principles Board,    
      3. Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect to the Participant’s
unvested shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration shall be issued subject to (i) the same vesting
requirements applicable to the Participant’s unvested shares of Common Stock and
(ii) such escrow arrangements as the Plan Administrator shall deem appropriate.
          4. The Participant shall have full stockholder rights with respect to
any shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares. The Participant shall
not have any stockholder rights with respect to the shares of Common Stock
subject to a restricted stock unit or share right award until that award vests
and the shares of Common Stock are actually issued thereunder. However,
dividend-equivalent units may be paid or credited, either in cash or in actual
or phantom shares of Common Stock, on outstanding restricted stock unit or share
right awards, subject to such terms and conditions as the Plan Administrator may
deem appropriate.           5. Should the Participant cease to remain in Service
while holding one or more unvested shares of Common Stock issued under the Stock
Issuance Program or should the performance objectives not be attained with
respect to one or more such unvested shares of Common Stock, then those shares
shall be immediately surrendered to the Corporation for cancellation, and the
Participant shall have no further stockholder rights with respect to those
shares. To the extent the surrendered shares were previously issued to the
Participant for consideration paid in cash or cash equivalent, the Corporation
shall repay to the Participant the lower of (i) the cash consideration paid for
the surrendered shares or (ii) the Fair Market Value of those shares at the time
of cancellation.           6. The Plan Administrator may in its discretion waive
the surrender and cancellation of one or more unvested shares of Common Stock
which would otherwise occur upon the cessation of the Participant’s Service or
the non-attainment of the performance objectives applicable to those shares. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives. However, no vesting requirements tied to the attainment of
performance objectives may be waived with respect to shares which were intended
at the time of issuance to qualify as performance-based compensation under Code
Section 162(m).

B-11



--------------------------------------------------------------------------------



 





        7. Outstanding share right awards or restricted stock units under the
Stock Issuance Program shall automatically terminate, and no shares of Common
Stock shall actually be issued in satisfaction of those awards or units, if the
performance goals or Service requirements established for such awards or units
are not attained or satisfied. The Plan Administrator, however, shall have the
discretionary authority to issue vested shares of Common Stock under one or more
outstanding share right awards or restricted stock units as to which the
designated performance goals or Service requirements have not been attained or
satisfied. However, no vesting requirements tied to the attainment of
performance goals may be waived with respect to awards or units which were
intended, at the time those awards or units were granted, to qualify as
performance-based compensation under Code Section 162(m).

II.     CHANGE IN CONTROL/HOSTILE TAKE-OVER

      A. All of the Corporation’s outstanding repurchase rights under the Stock
Issuance Program shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights shall immediately vest in full, in the
event of any Change in Control, except to the extent (i) those repurchase rights
are to be assigned to the successor corporation (or parent thereof) or are
otherwise to continue in full force and effect pursuant to the terms of the
Change in Control transaction or (ii) such accelerated vesting is precluded by
other limitations imposed in the Stock Issuance Agreement.

      B. Each outstanding restricted stock unit or share right award assumed in
connection with a Change in Control or otherwise continued in effect shall be
adjusted immediately after the consummation of that Change in Control so as to
apply to the number and class of securities into which the shares of Common
Stock subject to the award immediately prior to the Change in Control would have
been converted in consummation of such Change in Control had those shares
actually been outstanding at that time.

      C. The Plan Administrator shall have the discretionary authority to
structure one or more unvested stock issuances or one or more restricted stock
unit or other share right awards under the Stock Issuance Program so that the
shares of Common Stock subject to those issuances or awards shall automatically
vest (or vest and become issuable) in whole or in part immediately upon the
occurrence of a Change in Control or upon the subsequent termination of the
Participant’s Service by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of that Change in Control transaction.

      D. The Plan Administrator shall also have the discretionary authority to
structure one or more unvested stock issuances or one or more restricted stock
unit or other share right awards under the Stock Issuance Program so that the
shares of Common Stock subject to those issuances or awards shall automatically
vest (or vest and become issuable) in whole or in part immediately upon the
occurrence of a Hostile Take-Over or upon the subsequent termination of the
Participant’s Service by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of that Hostile Take-Over.

      E. The Plan Administrator’s authority under Paragraphs C and D of this
Section II shall also extend to any stock issuances, restricted stock units or
other share right awards intended to qualify as performance-based compensation
under Code Section 162(m), even though the automatic vesting of those issuances,
units or awards pursuant to Paragraph C or D of this Section II may result in
their loss of performance-based status under Code Section 162(m).

ARTICLE FOUR

MISCELLANEOUS

I.     TAX WITHHOLDING

      A. The Corporation’s obligation to deliver shares of Common Stock upon the
exercise of options or stock appreciation rights or the issuance or vesting of
such shares under the Plan shall be subject to the satisfaction of all
applicable income and employment tax withholding requirements. The Corporation
shall also make

B-12



--------------------------------------------------------------------------------



 



appropriate arrangements to satisfy all applicable foreign tax withholding
requirements which may be imposed in connection with the grant or exercise of
options or stock appreciation rights under the Plan or the issuance or vesting
of shares of Common Stock under the Plan.

      B. The Plan Administrator may, in its discretion, provide any or all
holders of Non-Statutory Options, stock appreciation rights, restricted stock
units or any other share right awards pursuant to which vested shares of Common
Stock are to be issued under the Plan and any or all Participants to whom vested
or unvested shares of Common Stock are issued in a direct issuance under the
Stock Issuance Program with the right to use shares of Common Stock in
satisfaction of all or part of the Withholding Taxes to which such holders may
become subject in connection with the exercise of their options or stock
appreciation rights, the issuance to them of vested shares or the subsequent
vesting of unvested shares issued to them. Such right may be provided to any
such holder in either or both of the following formats:



        1. Stock Withholding: The election to have the Corporation withhold,
from the shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or stock appreciation right or upon the issuance of
fully-vested shares, a portion of those shares with an aggregate Fair Market
Value equal to the percentage of the Withholding Taxes (not to exceed one
hundred percent (100%)) designated by the holder and make a cash payment equal
to such Fair Market Value directly to the appropriate taxing authorities on the
individual’s behalf. The shares of Common Stock so withheld shall not reduce the
number of shares of Common Stock authorized for issuance under the Plan.    
      2. Stock Delivery: The election to deliver to the Corporation, at the time
the Non-Statutory Option or stock appreciation right is exercised, the vested
shares are issued or the unvested shares subsequently vest, one or more shares
of Common Stock previously acquired by such holder (other than in connection
with such exercise, share issuance or share vesting triggering the Withholding
Taxes) with an aggregate Fair Market Value equal to the percentage of the
Withholding Taxes (not to exceed one hundred percent (100%)) designated by the
holder. The shares of Common Stock so delivered shall not be added to the shares
of Common Stock authorized for issuance under the Plan.

II.     ASSUMPTION OR SUBSTITUTION OF OPTIONS

      A. The shares of Common Stock reserved for issuance under the Plan may, in
the sole discretion of the Plan Administrator, be used to fund one or more
shares of Common Stock issuable upon the exercise of (i) any Code Section 422
incentive stock option originally granted by a corporation or other entity
acquired by the Corporation (or any Parent or Subsidiary), whether by merger or
asset or stock sale, and assumed by the Corporation in connection with that
acquisition or (ii) any Incentive Option granted under this Plan in substitution
for such incentive stock option of the acquired entity. Any such assumption or
substitution of options shall not be deemed to contravene the option exercise
price requirements of Section I.A of Article Two, even if the exercise price per
share of Common Stock under the assumed or substituted option is less than one
hundred percent (100%) of the Fair Market Value per share of Common Stock on the
date such assumption or substitution is effected, provided all of the following
requirements are satisfied:



        1. The excess of the aggregate Fair Market Value of the shares of Common
Stock subject to the assumed or substituted option immediately after the
assumption or substitution over the aggregate exercise price in effect for those
shares is not greater than the excess of the aggregate fair market value of the
shares of stock subject to the option immediately prior to such assumption or
substitution over the aggregate exercise price payable for those shares.    
      2. The ratio of the exercise price to the Fair Market Value per share of
Common Stock subject to the assumed or substituted option immediately after such
assumption or substitution is no more favorable to the Optionee than the ratio
of the exercise price to the fair market value per share immediately prior to
such assumption or substitution.           3. The assumed or substituted option
does not provide the Optionee with any additional benefits the Optionee did not
otherwise have under the option immediately prior to the assumption or
substitution.

B-13



--------------------------------------------------------------------------------



 





        4. In the case of a substitution, the option granted by the acquired
entity must be cancelled at the time of such substitution, and the Optionee must
have no further rights under that cancelled option.

III.     SHARE ESCROW/LEGENDS

      Unvested shares issued under the Plan may, in the Plan Administrator’s
discretion, be held in escrow by the Corporation until the Participant’s
interest in such shares vests or may be issued directly to the Participant with
restrictive legends on the certificates evidencing those unvested shares.

IV.     EFFECTIVE DATE AND TERM OF THE PLAN

      A. The Plan became effective on May 13, 2003 upon stockholder approval at
the 2003 Annual Meeting.

      B. The Plan shall terminate upon the earliest to occur of (i) December 31,
2012, (ii) the date on which all shares available for issuance under the Plan
shall have been issued as fully vested shares or (iii) the termination of all
outstanding options, stock appreciation rights, restricted stock units and other
share right awards in connection with a Change in Control. Should the Plan
terminate on December 31, 2012, then all option grants, stock appreciation
rights, unvested stock issuances, restricted stock units and other share right
awards outstanding at that time shall continue to have force and effect in
accordance with the provisions of the documents evidencing such grants,
issuances or awards.

V.     AMENDMENT OF THE PLAN

      A. The Board shall have complete and exclusive power and authority to
amend or modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
stock options, stock appreciation rights, unvested stock issuances or other
stock-based awards at the time outstanding under the Plan unless the Optionee or
the Participant consents to such amendment or modification. In addition,
amendments to the Plan will be subject to stockholder approval to the extent
required under applicable law or regulation or pursuant to the listing standards
of the stock exchange (or the Nasdaq National Market) on which the Common Stock
is at the time primarily traded.

      B. Options and stock appreciation rights may be granted under the
Discretionary Grant Program and stock-based awards may be made under the Stock
Issuance Program that in each instance involve shares of Common Stock in excess
of the number of shares then available for issuance under the Plan, provided no
shares shall actually be issued pursuant to those grants or awards until the
number of shares of Common Stock available for issuance under the Plan is
sufficiently increased by stockholder approval of an amendment of the Plan
sufficiently increasing the share reserve. If stockholder approval is required
and is not obtained within twelve (12) months after the date the first excess
grant or award made against such contingent increase, then any options, stock
appreciation rights or other stock-based awards granted on the basis of such
excess shares shall terminate and cease to be outstanding.

      C. The Plan was amended on May 13, 2004, subject to stockholder approval
at the 2004 Annual Meeting in order to effect the following changes:
(i) increase the number of shares of Common Stock reserved for issuance under
the Plan by an additional eighteen million (18,000,000) shares, (ii) expand the
types of stock-based awards available under the Plan so as to include stock
appreciation rights and restricted stock units and other stock-based awards
which vest and become payable either upon the attainment of designated
performance goals or the satisfaction of specified service requirements or upon
the expiration of a designated time period following such vesting events,
including (without limitation) a deferred distribution date following the
termination of the individual’s service with the Corporation, (iii) eliminate
the limitation on the maximum number of shares of Common Stock which may be
issued under the Stock Issuance Program, (iv) bring the provisions of the Plan
into compliance with recent changes in the Nasdaq requirements for listed
companies and the Treasury regulations applicable to plans under which incentive
stock options may be granted and (v) effect a series of additional revisions to
facilitate plan administration and to establish net counting provisions so that
the share reserve is reduced only by the actual number of shares issued under
the amended Plan, and not by the gross number of shares subject to awards made
thereunder. The forgoing changes shall be effective as to all awards made under
the Plan on or after May 13, 2004. However, should the Corporation’s

B-14



--------------------------------------------------------------------------------



 



stockholders not approve the amendment at the 2004 Annual Meeting, then none of
the changes and revisions effected by such amendment shall become effective. In
addition, no stock options, stock appreciation rights or direct stock issuances
or other stock-based awards shall be made on the basis of the share increase
authorized by such amendment, unless and until such increase is approved by the
Corporation’s stockholders at the 2004 Annual Meeting.

VI.     USE OF PROCEEDS

      Any cash proceeds received by the Corporation from the sale of shares of
Common Stock under the Plan shall be used for general corporate purposes.

VII.     REGULATORY APPROVALS

      A. The implementation of the Plan, the granting of any stock option or
stock appreciation right or other stock-based award under the Plan and the
issuance of any shares of Common Stock (i) upon the exercise of any granted
option or stock appreciation right or (ii) pursuant to any award under the Stock
Issuance Program shall be subject to the Corporation’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the stock options, stock appreciation rights or other stock-based
awards granted under it and the shares of Common Stock issued pursuant to it.

      B. No shares of Common Stock or other assets shall be issued or delivered
under the Plan unless and until there shall have been compliance with all
applicable requirements of applicable securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable under the Plan, and all applicable listing requirements of any
stock exchange (or the Nasdaq National Market, if applicable) on which Common
Stock is then listed for trading.

VIII.     NO EMPLOYMENT/SERVICE RIGHTS

      Nothing in the Plan shall confer upon the Optionee or the Participant any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation (or any
Parent or Subsidiary employing or retaining such person) or of the Optionee or
the Participant, which rights are hereby expressly reserved by each, to
terminate such person’s Service at any time for any reason, with or without
cause.

B-15



--------------------------------------------------------------------------------



 



APPENDIX

      The following definitions shall be in effect under the Plan:

      A. Board shall mean the Corporation’s Board of Directors.

      B. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:



        (i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or           (ii) the sale, transfer or other
disposition of all or substantially all of the Corporation’s assets in complete
liquidation or dissolution of the Corporation, or           (iii) any
transaction or series of related transactions pursuant to which any person or
any group of persons comprising a “group” within the meaning of Rule 13d-5(b)(1)
under the 1934 Act (other than the Corporation or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, the Corporation) becomes
directly or indirectly the beneficial owner (within the meaning of Rule 13d-3
under the 1934 Act) of securities possessing (or convertible into or exercisable
for securities possessing) more than fifty percent (50%) of the total combined
voting power of the Corporation’s securities outstanding immediately after the
consummation of such transaction or series of related transactions, whether such
transaction involves a direct issuance from the Corporation or the acquisition
of outstanding securities held by one or more of the Corporation’s stockholders.

      C. Code shall mean the Internal Revenue Code of 1986, as amended.

      D. Common Stock shall mean the Corporation’s common stock.

      E. Corporation shall mean VERITAS Software Corporation, a Delaware
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of VERITAS Software Corporation which shall by
appropriate action adopt the Plan.

      F. Discretionary Grant Program shall mean the discretionary grant program
in effect under Article Two of the Plan pursuant to which stock options and
stock appreciation rights may be granted to one or more eligible individuals.

      G. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

      H. Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

      I. Fair Market Value per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:



        (i) If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock at the close of regular hours trading on the Nasdaq National
Market on the date in question, as that price is reported by the National
Association of Securities Dealers. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price at the close of regular hours trading on the last
preceding date for which such quotation exists.           (ii) If the Common
Stock is at the time listed on any Stock Exchange, then the Fair Market Value
shall be the closing selling sale price per share of Common Stock at the close
of regular hours trading on

B-16



--------------------------------------------------------------------------------



 



  the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price at the close of
regular hours trading on the last preceding date for which such quotation
exists.

      J. Family Member means, with respect to a particular Optionee or
Participant, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, bother-in-law or sister-in-law.

      K. Hostile Take-Over shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:



        (i) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination, or           (ii) a Hostile Tender-Offer.

      L. Hostile Tender-Offer shall mean the acquisition, directly or
indirectly, by any person or related group of persons (other than the
Corporation or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Corporation) of beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more
than thirty percent (30%) of the total combined voting power of the
Corporation’s outstanding securities pursuant to a tender or exchange offer made
directly to the Corporation’s stockholders which the Board does not recommend
such stockholders to accept.

      M. Incentive Option shall mean an option which satisfies the requirements
of Code Section 422.

      N. Involuntary Termination shall mean the termination of the Service of
any individual which occurs by reason of:



        (i) such individual’s involuntary dismissal or discharge by the
Corporation (or any Parent or Subsidiary) for reasons other than Misconduct, or
          (ii) such individual’s voluntary resignation following (A) a change in
his or her position with the Corporation (or any Parent or Subsidiary) which
materially reduces his or her duties and responsibilities or the level of
management to which he or she reports, (B) a reduction in his or her aggregate
level of base salary and target bonus under any corporate-performance based
bonus or incentive program by more than fifteen percent (15%) or (C) a
relocation of such individual’s place of employment by more than fifty
(50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation (or any Parent or Subsidiary) without the
individual’s consent.

      O. Misconduct shall mean the commission of any act of fraud, embezzlement
or dishonesty by the Optionee or Participant, any unauthorized use or disclosure
by such person of confidential information or trade secrets of the Corporation
(or any Parent or Subsidiary), or any other intentional misconduct by such
person adversely affecting the business or affairs of the Corporation (or any
Parent or Subsidiary) in a material manner. The foregoing definition shall not
in any way preclude or restrict the right of the Corporation (or any Parent or
Subsidiary) to discharge or dismiss any Optionee, Participant or other person in
the Service of the Corporation (or any Parent or Subsidiary) for any other acts
or omissions, but such other acts or omissions shall not be deemed, for purposes
of the Plan, to constitute grounds for termination for Misconduct.

      P. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

      Q. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

B-17



--------------------------------------------------------------------------------



 



      R. Optionee shall mean any person to whom an option is granted under the
Discretionary Grant Program.

      S. Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

      T. Participant shall mean any person who is issued shares of Common Stock
under the Stock Issuance Program.

      U. Permanent Disability or Permanently Disabled shall mean the inability
of the Optionee or the Participant to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment expected
to result in death or to be of continuous duration of twelve (12) months or
more.

      V. Plan shall mean the Corporation’s 2003 Stock Incentive Plan, as set
forth in this document.

      W. Plan Administrator shall mean the particular entity, whether the
Primary Committee, the Secondary Committee or the Board, which is authorized to
administer the Discretionary Grant and Stock Issuance Programs with respect to
one or more classes of eligible persons, to the extent such entity is carrying
out its administrative functions under those programs with respect to the
persons under its jurisdiction.

      X. Plan Effective Date shall mean the date the Plan became effective and
is coincidental with the date the Plan was approved by the Corporation’s
stockholders. The Plan Effective Date is accordingly May 13, 2003, the date the
stockholders approved the Plan at the 2003 Annual Meeting.

      Y. Primary Committee shall mean the committee of two (2) or more
non-employee Board members appointed by the Board to administer the
Discretionary Grant and Stock Issuance Programs with respect to Section 16
Insiders.

      Z. Secondary Committee shall mean a committee of one or more Board members
appointed by the Board to administer the Discretionary Grant and Stock Issuance
Programs with respect to eligible persons other than Section 16 Insiders.

      AA. Section 16 Insider shall mean an officer or director of the
Corporation subject to the short-swing profit liabilities of Section 16 of the
1934 Act.

      BB. Service shall mean the performance of services for the Corporation (or
any Parent or Subsidiary) by a person in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor, except to the extent otherwise specifically provided in the documents
evidencing the option grant or stock issuance. Service shall not be deemed to
cease during a period of military leave, sick leave or other personal leave
approved by the Corporation; provided, however, that for a leave which exceeds
ninety (90) days, Service shall be deemed, for purposes of determining the
period within which any outstanding option held by the Optionee in question may
be exercised as an Incentive Option, to cease on the ninety-first (91st) day of
such leave, unless the right of that Optionee to return to Service following
such leave is guaranteed by law or statute. Except to the extent otherwise
required by law or expressly authorized by the Plan Administrator, no Service
credit shall be given for vesting purposes for any period the Optionee or
Participant is on a leave of absence.

      CC. Stock Exchange shall mean either the American Stock Exchange or the
New York Stock Exchange.

      DD. Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

      EE. Stock Issuance Program shall mean the stock issuance program in effect
under Article Three of the Plan.

      FF. Subsidiary shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in

B-18



--------------------------------------------------------------------------------



 



the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

      GG. 10% Stockholder shall mean the owner of stock (as determined under
Code Section 424(d)) possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation (or any Parent
or Subsidiary).

      HH. Tender-Offer Price shall mean the greater of (i) the Fair Market Value
per share of Common Stock on the date the option is surrendered to the
Corporation in connection with a Hostile Tender-Offer or (ii) the highest
reported price per share of Common Stock paid by the tender offeror in effecting
such Hostile Tender-Offer. However, if the surrendered option is an Incentive
Option, the Tender-Offer Price shall not exceed the clause (i) price per share.

      II. Withholding Taxes shall mean the applicable income and employment
withholding taxes to which the holder of an option or stock appreciation right
or shares of Common Stock under the Plan may become subject in connection with
the grant or exercise of those options or stock appreciation rights or the
issuance or vesting of those shares.

B-19